Citation Nr: 1216483	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-43 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1990 to September 1991.  He died in February 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appellant initially requested a hearing before a Veterans Law Judge, but then withdrew her request through written correspondence, dated in July 2011.  Thus, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2011).  Also, the appellant has submitted new evidence in the form of a nexus opinion, a statement regarding the severity of the Veteran's PTSD prior to his death, and medical research regarding a relationship between psychiatric and cardiovascular disorders, which relate to the issues on appeal.  The appellant specifically waived her right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2009, at the age of 69 years from a myocardial infarction.
2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD) with depression, evaluated as 30% disabling from April 23, 1999 to April 14, 2002; as 50 percent disabling from April 15, 2002 to November 12, 2003; and as 100 percent disabling from November 13, 2003; bilateral hearing loss, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and chronic otitis media, evaluated as noncompensably disabling.

3.  The Veteran's service-connected PTSD with depression contributed substantially or materially to cause his death.

4.  At the time of his death, the Veteran did not have a pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, a disability incurred in service contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2011).  

2.  The appellant's claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002).

3.  The appellant's claim of entitlement to nonservice-connected death pension benefits is dismissed as moot.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3 (2011).

4.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required, in general, to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the issue of entitlement to service connection for the cause of the Veteran's death, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to that issue, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

As for the issues of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 and nonservice-connected death pension benefits, these issues are rendered moot by the Board's grant herein of since service connection for the cause of the Veteran's death.  Further discussion of VA's duty to notify and to assist the appellant is not necessary.  

Therefore, no VCAA notice is needed.  Regarding the issue of entitlement to accrued benefits, the Board observes that the facts regarding these claims are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue adjudicated herein.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II.  Analysis

	A.  Cause of Death

The appellant contends that the Veteran's service-connected PTSD with depression contributed to his death.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for DIC are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2011).  

Service connection may be established for a current disability in several ways.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Here, the evidence does not show, nor does the appellant contend, that the Veteran had a myocardial infarction as a result of his military service.  Additionally, she does not contend, nor does the evidence show, that the Veteran had a cardiovascular disorder.  Rather, she contends that his service-connected PTSD with depression, evaluated as 100 percent disabling at the time of his death, contributed substantially to the myocardial infarction that caused his death.  

According to post-service medical records, a VA psychiatric examination dated in November 2003 shows that the Veteran had a Global Assessment of Functioning (GAF) score of 40-45.  The Board observes that a GAF score of 41-50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM IV).  Based upon the results of that examination, the RO assigned a 100 percent disability rating for the Veteran's PTSD with depression.  A VA examination in October 2005 shows that the Veteran had a GAF score of 35.  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing school).  Id.  

The Veteran's post-service records fail to show a diagnosis of, or treatment for, a cardiovascular disorder.  A VA problem list showing the Veteran's various diagnoses dated in February 2009, listed, in pertinent part, hypertension and hyperlipidemia.  However, heart disease or other cardiovascular disorders were not listed.  

The Veteran passed away in February 2009.  The cause of his death shown on his certificate of death was myocardial infarction, with no disorders listed as conditions leading to the immediate cause of death or other significant conditions contributing to death but not related to the cause of death.  No autopsy was performed.

A statement from the appellant dated in December 2010 shows that, in the weeks prior to his death, the Veteran's levels of anxiety and stress of his PTSD were rising.  She indicated that the Veteran was found dead in a field outside of his home, where it was believed he went to set fire for a controlled burn of the field.  

In a June 2011 statement, F.E., M.D., a neurologist and psychiatrist, explained that he had reviewed the Veteran's claims file, including his service records, post-service records, death certificate and statements from the appellant.  Dr. F.E. cited various medical research articles showing that PTSD could contribute to heart disease and cardiac events.  It was his opinion, after reviewing all the evidence, in addition to reviewing medical research, that at the time of the Veteran's death, he was suffering from moderate to severe PTSD.  Dr. F.E. reported that the Veteran exhibited no other significant risk factors for a myocardial infarction.  Dr. F.E. opined, given the intensity and longevity of the Veteran's PTSD, that it was more likely than not that the Veteran's PTSD contributed to his myocardial infarction.  

Based on a review of the evidence and in affording the appellant the benefit-of-the-doubt, the Board finds that service connection for the cause of the Veteran's death is warranted.  As discussed above, at the time of his death, service connection was in effect for PTSD with depression, evaluated as 100 percent disabling since November 2003.  Although PTSD was not listed on the death certificate as a significant condition contributing to death, Dr. F.E.'s opinion indicates otherwise.  Indeed, as discussed above, Dr. F.E. opined that it was more likely than not that the Veteran's PTSD contributed to his myocardial infarction.  Such opinion was based upon a review of the Veteran's service records, post-service medical records, in addition to statements from the appellant regarding the severity of the Veteran's PTSD prior to his death.  Dr. F.E.'s opinion is uncontradicted.  

In fact, Dr. F.E.'s opinion is supported by the most recent VA examinations.  As discussed above, the VA examinations for the Veteran's PTSD with depression in November 2003 and October 2005 indicated that the Veteran's PTSD with depression was severe, as evidenced by the low GAF scores of 40-45 and 35, respectively.  Additionally, the Board reiterates that the Veteran's PTSD was evaluated as 100 percent disabling at the time of his death.  Therefore, the evidence shows, and Dr. F.E. opined, that the Veteran had moderate to severe PTSD prior to his death.  Also, although the medical articles referenced by Dr. F.E. and additional articles submitted by the appellant are general in nature and do not specifically apply to the Veteran's case, they do show that a causal relationship between psychiatric and cardiovascular disorders have been established in many cases.  In this regard, the Board observes that Dr. F.E. opined that the Veteran did not have other significant risk factors for a myocardial infarction.  Such opinion is supported by the absence of a diagnosis of a cardiovascular disorder in the Veteran's records.  Considering the level of severity of the Veteran's PTSD with depression, the absence of any other significant risk factors for a myocardial infarction, and the research cited by Dr. F.E. and submitted by the appellant, the evidence does support a finding that the Veteran's PTSD with depression contributed to his myocardial infarction.  

Moreover, the appellant reported that the Veteran's levels of anxiety and stress due to his PTSD had risen in the weeks prior to his death.  The appellant is competent to report noticing an increase in the Veteran's symptomatology prior to his death.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the appellant's statements highly probative as to the affect of the Veteran's service-connected PTSD with depression on his overall health and his ultimate demise.  

Accordingly, in considering the appellant's competent and credible lay statements, Dr. F.E.'s uncontradicted medical opinion,  as well as the pertinent medical evidence of record, and in affording the appellant the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD with depression contributed substantially or materially to his death.  The evidence is in favor of the grant of service connection for the cause of the Veteran's death.  Service connection for the cause of the Veteran's death is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

B.  DIC Pursuant to 38 U.S.C.A. § 1318 and Nonservice-Connected Death Pension Benefits

In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  Only if an appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See generally Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.22(a).  In summary, in light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 in the present case, the claim of entitlement to DIC under 38 U.S.C. § 1318 is moot.  Accordingly, the issue of entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).

Additionally, regarding the appellant's claim for nonservice-connected death pension benefits, the Board observes that death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Here, because the Board has concluded that service connection is warranted for the cause of the Veteran's death, the issue of entitlement to nonservice-connected death pension benefits is also moot.  The claim for nonservice-connected death pension benefits is also dismissed as no benefit remains to be awarded and as no controversy remains.  Cf. Swan at 22-23.

	C.  Accrued Benefits

The appellant also claims that accrued benefits are warranted.  Based on a review of her and her representative's statements, it appears that service connection for a neurological disorder as an accrued benefit is being sought.  See, e.g., October 2010 substantive appeal.

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

Prior to the appellant's appeal, the regulations pertaining to accrued benefits were amended, effective January 29, 2007.  See 71 Fed. Reg. 78368 -78369 (Dec. 29, 2006) (presently codified at 38 C.F.R. § 3.1000 (2011)).  The amended regulation expressly provides for retroactive applicability for claims in which the deceased beneficiary died on or after December 16, 2003.  As the Veteran in the current appeal died in February 2009, the appellant's claim is affected and is subject to the amended regulation.

The amended regulation, in relevant part, removes the two-year limitation on accrued benefits payable under 38 U.S.C.A. § 5121 (West 2002 & Supp. 2011).  In other words, the appellant might be entitled to more accrued benefits under the amended regulations because VA no longer limits such benefits to a period "not to exceed two years prior to the last date of entitlement."

During his lifetime, the Veteran filed several claims.  The Board finds that a brief procedural history would be beneficial.  The RO denied service connection for aching joints; an eye condition; a bleeding ear disability; difficulty sleeping; and a skin disorder in September 1994.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

In April 1997, the Veteran filed a new claim seeking service connection for several issues.  A rating decision dated in September 1997 denied service connection for a seizure disorder; a herniated lumbar and thoracic disk; cervical stenosis; bilateral carpal tunnel syndrome; generalized joint and muscle pain; joint pain in the right elbow and bilateral knees; chronic otitis externa; chronic headaches, a skin disorder; nerve damage of the right elbow and right knee; PTSD; depression; and erectile dysfunction, all to include as being due to an undiagnosed illness.  The Veteran filed a timely notice of disagreement in April 1998.  

In May 1998, the Veteran filed a claim for service connection for bilateral hearing loss, tinnitus and a seizure disorder.  Prior to the issuance of a statement of the case (SOC) for the September 1997 rating decision, the Veteran filed a substantive appeal in November 1998.  A notation on the substantive appeal indicates that it was not valid as no SOC had been issued.  An SOC was not issued until December 1998; it only addressed the issues of service connection for a seizure disorder; chronic otitis media; chronic headaches; PTSD; and erectile dysfunction.  No substantive appeal was received after the SOC.  Subsequently, service connection for bilateral hearing loss was granted in a December 1998 rating decision; and service connection for tinnitus was granted and a higher rating for bilateral hearing loss was denied in an April 2001 rating decision.  The Veteran did not appeal those decisions, including disability evaluations and/or effective dates assigned, and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  

In August 2001, in pertinent part, a claim for an increased rating for bilateral hearing loss was filed.  In August 2002, the Veteran reiterated that he was seeking service connection, in pertinent part, for seizures, to include as secondary to an ear infection; muscle and joint pain; and a skin disorder.  The RO denied an increased rating for bilateral hearing loss and a petition to reopen the previously denied claim of service connection for a skin disorder in January 2004.  Service connection for chronic otitis media was granted in an August 2005 rating decision.  Those decisions, including disability evaluations and/or effective dates assigned, were not appealed and became final.  Id. 

The Board observes that a deferred rating action dated in August 2006 correctly indicates that the December 1998 SOC did not address all of the issues denied in the September 1997 rating decision and that a new SOC addressing all of the issues appealed--except for chronic otitis media, which was granted--was needed.  Subsequently, service connection for PTSD with depression was awarded in a June 2007 rating decision.  No statements from the Veteran received after the June 2007 rating decision indicated that he disagreed with the disability evaluations and/or effective dates assigned.  Indeed, the appellant has not contended that the Veteran had such claims pending at the time of his death.

Prior to a new SOC being issued, however, a statement from the Veteran's representative was received in June 2007.  The statement indicated that the Veteran withdrew all issues presently being adjudicated by VA with the present exception of organic brain disease and any condition that was secondary or associated with organic brain disease.  Thus, the pending appeals for service connection for a herniated lumbar and thoracic disk; cervical stenosis; bilateral carpal tunnel syndrome; generalized joint and muscle pain; joint pain in the right elbow and bilateral knees; chronic headaches; a skin disorder; nerve damage of the right elbow and right knee; and erectile dysfunction were withdrawn.  

Regarding service connection for organic brain disease, the RO issued a supplemental statement of the case (SSOC) in June 2007 adjudicating the issue of service connection for residuals of a seizure disorder, to include as due to an undiagnosed illness.  [The Board observes that the Veteran's VA treatment records indicate that he had cognitive impairment though to be secondary to his seizures.  See, e.g., February 2002 treatment record.  Thus, the SSOC indicates that the Veteran's residuals of a seizure disorder included organic brain disease.]  The SSOC indicates that the SOC issued in December 1998 did not consider some of the evidence of record and was therefore inadequate.  

A statement from the representative received in August 2007 shows that an extension of the time period to file a substantive appeal was requested due to "scheduling problems, time concerns, vacations, etc."  In August 2007, the RO responded that good cause had not been shown to extend the time to file a substantive appeal and since a timely substantive appeal had not been received, the appeal expired.  No statements were received from the Veteran following the August 2007 correspondence indicating that he wished to appeal the issue of the timeliness of his substantive appeal or that he wished to file a new claim.  Indeed, the only correspondence received from the Veteran after August 2007 regarded an audit of his compensation payments.  

Based on a review of the evidence, the Board finds that there were no pending claims at the time of the Veteran's death.  In this case, the Veteran withdrew all pending claims in June 2007 except for the issue of service connection for organic brain disease and any disorders secondary to such disease.  As for that issue, the Board finds that at the time of the Veteran's death, the appeal had been closed due to the failure to file a timely substantive appeal.  As noted above, the rating decision initially denying the claim for service connection for a seizure disorder was issued in September 1997; the Veteran filed a timely NOD in April 1998.  An SOC was issued in December 1998 and an SSOC addressing evidence that the December 1998 SOC did not consider was issued in June 2007.  The Board observes that the claimant or his representative has 60 days from the date the AOJ mails the SOC or the remainder of the one year period from the date the AOJ mailed notice of the determination being appealed, whichever comes later, to perfect the appeal by filing a substantive appeal (Form 9).  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.302(b)(1) (2011).  In cases where additional evidence is submitted after the SOC that requires that the claimant be issued an SSOC, then the time to submit a substantive appeal shall end not sooner than 60 days after such SSOC is mailed to appellant, even if the 60 day period extends beyond the expiration of the one year appeal period.  38 C.F.R. § 20.302(b)(2) (2011).  

Thus, because the December 1998 SOC did not consider all the evidence and because an SSOC to correct the inadequacies of the December 1998 SOC was issued in June 2007, the Veteran had 60 days from the date of the June 2007 SSOC to file a substantive appeal.  A review of the evidence indicates that no substantive appeal was filed; rather, a statement from the representative received in August 2007 requested an extension of the 60 day time period, which the RO denied.  There is no indication in the claims file that the Veteran appealed the timeliness issue.  In fact, there are no further statements from the Veteran pertaining to that issue.  Therefore, the Board concludes that the appeal of the denial of service connection for a seizure disorder was closed in August 2007.  

In reaching this conclusion, the Board acknowledges the substantive appeal filed by the Veteran in November 1998.  However, such appeal was filed before the December 1998 SOC and June 2007 SSOC were issued.  The proper procedure for the filing of a substantive appeal requires that it be filed after the issuance of an SOC or SSOC.  Pursuant to 38 C.F.R. § 20.202, a substantive appeal should set out specific arguments relating to errors or fact or law made by the AOJ in reaching the determination, or determinations, being appealed.  38 C.F.R. § 20.202.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOCs.  Id.  Thus, without an SOC or SSOC being issued prior to the November 1998 substantive appeal, the Board cannot conclude that such document perfected the Veteran's appeal regarding the issue of service connection for a seizure disorder.  As such, the Board finds that no appeal was pending at the time of the Veteran's death in February 2009.  

Additionally, after the June 2007 withdrawal and August 2007 request for an extension to file a substantive appeal, the claims file does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to his death, but not yet adjudicated.  Therefore, the Board finds that there were no pending claims at the time of the Veteran's death.

Because the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet App 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

The appellant's claim of entitlement to DIC benefits pursuant 38 U.S.C. § 1318 is dismissed as moot.

The appellant's claim of entitlement to nonservice-connected death pension benefits is dismissed as moot.

Entitlement to accrued benefits is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


